John F. Stroud, Jr., Judge, dissenting. I cannot agree with the majority’s decision to affirm the Commission’s denial of the compensability of appellant’s claim for permanent partial disability benefits because the Commission ignored key testimony of Dr. Luis Cesar, the neurosurgeon who performed the anterior cervical fusion on appellant. In support of its conclusion that appellant had failed to prove that she was entitled to permanent partial benefits as a result of her work-related injuries, the Commission stated in its decision that Dr. Cesar was unable to state whether the disc herniation or the spondylosis was the major cause for the surgery and resulting impairment rating. Yet, appellant’s abstract shows that Dr. Cesar’s deposition testimony includes the following: DIRECT EXAMINATION — The disc herniation could be produced or caused by a single traumatic event or the gradual wear and tear process that would be associated with aging and normal activities of daily living. Really, what guides us in determining that is basically on the history. If the patient has a clear cut history of having had an event that precipitated a symptom that he did not have before, I have to assume that was the cause of it. By the same token, if there was a history of similar symptoms or symptoms in the same area of the body prior to the incident, I would have to assume that there were other processes going on and this new event may have aggravated it. CROSS-EXAMINATION — I don’t have any prior history that refers to neck problems in this patient. It is possible that a patient may have spondylosis and be asymptomatic until an event triggers the symptoms and the need for a fusion. It can occur that way. In that situation, it would he my opinion that the major cause or need for the fusion would be the event that precipitated the symptom. (Emphasis added.) The Commission’s decision does not refer to this expressed opinion by Dr. Cesar, which supports appellant’s position. Although a physician’s opinion is not conclusive or binding on the Commission, the Commission is not free to arbitrarily disregard any witness’s testimony. Wade v. Mr. C. Cavenaugh’s, 25 Ark. App. 237, 242, 756 S.W.2d 923, 925 (1988). Here, appellant had no prior history of problems with her neck. Dr. Cesar’s medical opinion was that in such a situation the major cause for the fusion would be the event precipitating the symptom. His testimony supports appellant’s position that she was asymptomatic and did not have any need whatsoever for a cervical fusion until her admittedly compensable work-related injury to her neck. In the Commission’s decision, there is no explanation as to why the Commission chose to ignore Dr. Cesar’s testimony in this regard. I would reverse and remand this case to the Commission for a finding that appellant met her burden of proof and is entided to an award of permanent partial disability benefits as a result of her compensable injury. I respectfully dissent.